OFFICE OF
                                                                        APPELLATE COURTS
                                STATE OF MINNESOTA
                                                                           NOV 05 2014
                                  IN SUPREME COURT
                                                                           FILED
                                         Al2-l 101


In re Petition for Disciplinary Action against
Lori Mae Michael, a Minnesota Attorney,
Registration No. 312149.


                                        ORDER

       On September 18, 2013, we suspended respondent Lori Mae Michael from the

practice of law for a minimum of 30 days. In re Michael, 836 N.W.2d 753, 768 (Minn.

2013 ). We expressly stated that by September 18, 2014, respondent was required to file

with the Clerk of Appellate Courts proof of her successful completion of the professional

responsibility portion of the state bar examination and that failure to do so would result in

automatic re-suspension, pursuant to Rule 18(e)(3 ), Rules on Lawyers Professional

Responsibility (RLPR). Michael, 836 N.W.2d at 768-69.

       We reinstated respondent on November 5, 2013. In re Michael, 838 N.W.2d 790,

791 (Minn. 2013) (order). Our order reinstating respondent repeated the requirement

that, by September 18, 2014, respondent had to file with the Clerk of Appellate Courts

proof of successful completion of the professional responsibility portion of the state bar

examination and that failure to do so would result in automatic re-suspension, pending

successful completion of the examination, pursuant to Rule 18(e)(3), RLPR. Michael,
838 N.W.2d at 791-92.




                                                 I
        Rule 18(e )(3 ), RLPR, provides that, unless waived by this court, a lawyer who has

been suspended for 90 days or less "must, within one year from the date of the

suspension order, successfully complete such written examination" for the professional

responsibility portion of the state bar examination. "Except upon motion and for good

cause shown, failure to successfully complete this examination shall result in automatic

suspension of the lawyer effective one year after the date of the original suspension

order." Id.

        Respondent did not provide this court with proof by September 18, 2014, that she

successfully passed the professional responsibility portion of the state bar examination.

In response to an order directing respondent to provide proof of cause why she should not

be immediately suspended, respondent states that during the summer of 2014 she realized

for the first time that the professional responsibility portion of the state bar examination is

only offered three times per year; that she learned this after the deadline to take the

August 2014 exam had passed; and that even if she had realized sooner that she needed to

register, she would not have been able to afford to take the examination because of

financial problems. Michael also states that she has registered for the November 2014

exam.    Michael asked for additional time to provide proof that she has successfully

completed the professional responsibility portion of the state bar examination.            The

Director of the Office of Lawyers Professional Responsibility has not responded to

Michael's affidavit.

        Based on all the files, records, and proceedings herein,




                                              2
      IT IS HEREBY ORDERED that the motion of respondent Lori Mae Michael for

additional time in which to provide proof of her successful completion of the professional

responsibility portion of the state bar examination is denied. Respondent's conditional

reinstatement is revoked, and she is indefinitely suspended, effective 10 days from the

date of the filing of this order. Respondent shall comply with Rule 26, RLPR (requiring

notice of suspension to clients, opposing counsel, and tribunals). Respondent may apply

for reinstatement under Rule 18(f), RLPR, by filing with the Clerk of Appellate Courts

and the Director of the Office of Lawyers Professional Responsibility proof that she has

successfully completed the professional responsibility portion of the state bar

examination.

      Dated: November 5, 2014

                                                BY THE COURT:




                                            3